Citation Nr: 0807974	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  02-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected anxiety disorder.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected temporomandibular 
joint (TMJ) syndrome.

3.  Entitlement to an effective date prior to November 19, 
2002, for a 30 percent evaluation of TMJ syndrome with 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board in April 2004 when the matter 
was remanded for additional development of the evidence for 
the service connection issues, and for the issuance of a 
statement of the case for the effective date issue.  

The veteran testified at a Board hearing in September 2007.  
The Board notes that during the veteran's September 2007 
hearing testimony, he raised claims of entitlement to service 
connection for hearing loss and entitlement to an increased 
rating for his service-connected anxiety disorder.  These 
issues are hereby referred to the RO for appropriate action.

The issues of entitlement to service connection for 
hypertension and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Correspondence received at the RO on December 13, 1999 
was accepted as a claim for service connection for TMJ 
syndrome; no earlier such claim had ever been filed by the 
veteran.

2.  In a February 2002 rating decision, the RO granted 
service connection for TMJ syndrome effective from December 
13, 1999, and assigned a 10 percent original disability 
rating.

3.  Correspondence received at the RO on November 19, 2002, 
was accepted as a claim for an increased rating for TMJ 
syndrome; however, this correspondence (when read in 
conjunction with a May 2002 communication) can be reasonably 
construed as expressing disagreement with the February 2002 
rating decision's assignment of effective date for the 
original disability rating.

4.  In a March 2003 rating decision, the RO granted 
entitlement to a 30 percent disability rating for TMJ 
syndrome and assigned an effective date of November 19, 2002, 
for this rating.

5.  The severity of TMJ syndrome symptoms supporting the 
assignment of a 30 percent rating are reasonably demonstrated 
in the record from the date of the veteran's original service 
connection claim onward; the severity is reasonably 
demonstrated from December 13, 1999, onward.


CONCLUSION OF LAW

The criteria for an effective date of December 13, 1999, for 
the assignment of a 30 percent disability rating for TMJ 
syndrome have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  At this time, the Board is issuing a final 
decision regarding only the issue of entitlement to an 
earlier effective date.  In this regard, the Board is 
granting an earlier effective date to the earliest date 
permitted by the application of the laws and regulations 
governing the assignment of effective dates, with no 
controversy as to the facts of the case.  To the extent that 
the Board denies entitlement to any effective date earlier 
than that assigned in this decision, that decision is 
resolved as a matter of law.

There is no dispute in this case as to the underlying facts 
as reflected by the evidence.  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) 
v. Gober, 14 Vet.App. 227 (2000, aff'd, 28 F.3d 1384 
(Fed.Cir. 2002).  As the law regarding assignment of an 
effective date for a claim is dispositive in the instant 
claim, the VCAA is not applicable.

Earlier Effective Date for 30 Percent Rating For TMJ

On December 13, 1999, the RO received the veteran's claim for 
entitlement to service connection for TMJ syndrome.  A 
February 2002 rating decision granted service connection for 
TMJ syndrome and assigned a disability rating of 10 percent, 
effective from December 13, 1999.  In a March 2003 rating 
decision, the veteran was granted a 30 percent disability 
rating for TMJ syndrome effective from November 19, 2002.

Throughout the course of the appeal, the veteran has 
contended that he should be entitled to an effective date 
prior to December 13, 1999, for the 10 percent rating.  Once 
the rating was increased to 30 percent, he continued to 
advance such a contention.  However, the veteran's argument 
regarding an effective date prior to December 13, 1999, was 
essentially addressed in an April 2004 Board decision which 
denied entitlement to service connection for TMJ prior to 
December 13, 1999.  That Board decision is final, and as that 
Board decision determined that service connection for TMJ was 
not warranted prior to December 13, 1999, it follows that 
there is no legal basis for assignment of either a 10 percent 
rating or the 30 percent rating (or any rating for that 
matter) for TMJ prior to that date.  

However, although the prior final Board decision precludes 
entitlement to assignment of any rating prior to December 13, 
1999, it appears to the Board that the veteran's broad 
contentions in that regard can be viewed as also encompassing 
an argument that the 30 percent rating should go back to 
December 13, 1999, not from November 19, 2002.  A brief 
discussion of the procedural background will be helpful. 

As noted above, a February 2002 rating decision (among other 
things) granted service connection for TMJ syndrome and 
assigned a disability rating of 10 percent, effective from 
December 13, 1999.  In May 2002, the veteran filed a timely 
notice of disagreement with the February 2002 RO decision 
which addressed various issues.  The May 2002 communication 
(which included the phrase "letter of appeal") consisted of 
three pages outlining the veteran's problems stemming from 
the accident which caused various disorders, including the 
TMJ.  The veteran included mention of his pain and headaches.  
The RO issued a statement of the case in September 2002, but 
that statement of the case did not include the issue of the 
proper initial rating for the TMJ.    

However, on November 19, 2002, the RO received a 
communication from the veteran's representative for an 
"increased rate" for TMJ syndrome "as the veteran has 
daily headaches associated with the TMJ."  A March 2003 RO 
rating decision granted an increase in the disability rating 
to 30 percent, effective from November 19, 2002.  

The March 2003 RO rating decision which granted a 30 percent 
rating for the veteran's TMJ syndrome relied primarily upon 
the findings of a March 2003 VA examination report concerning 
the clinical features of the pertinent pathology.  Briefly, 
the Board notes that the March 2003 rating decision 
specifically cited the "interincisal" range of motion 
limited to 12 mm shown in the March 2003 VA examination 
report, as this finding meets the criteria for a 30 percent 
disability rating under 38 C.F.R. § 4.150, Diagnostic Code 
999-9905.  Under this Diagnostic Code, a 30 percent rating is 
warranted when the interincisal range of motion is limited to 
between 11 and 20 mm.  The pertinent clinical findings relied 
upon by the March 2003 RO rating decision assigning a 30 
percent disability rating are properly supported by the March 
2003 VA examination report.  The Board notes that the March 
2003 VA examination report presents no reason to believe that 
the pertinent interincisal range of motion had recently 
increased in severity or that the veteran's TMJ syndrome had 
otherwise recently increased in clinical severity.

Significantly, the February 2002 RO rating decision which 
assigned the original 10 percent disability rating determined 
that rating based upon the findings of a July 2001 VA 
examination report which does not appear to be demonstrably 
inconsistent with the March 2003 findings.  The Board's own 
review of that July 2001 VA examination report reveals no 
persuasive indication that the veteran's TMJ syndrome 
pathology was less severe at that time than what is shown in 
the March 2003 VA examination report.  The July 2001 VA 
examination report describes substantially similar severity 
of symptomatology and, in particular, the Board observes that 
the July 2001 report shows "Vertical opening is strained at 
13 mm."  Resolving reasonable doubt in favor of the veteran, 
the Board observes that the 13 mm vertical opening of the jaw 
appears to reflect a comparable limitation to the 12 mm 
interincisal range noted in March 2003 which met the criteria 
for a 30 percent disability rating.  It appears that the July 
2001 report's findings reflect essentially the same 
limitation in jaw function as is shown in the March 2003 
report.

In the Board's view, the July 2001 and March 2003 VA 
examination reports together show, with reasonable 
consistency, the same level of severity of the veteran's TMJ 
syndrome.  As the Board recognizes December 13, 1999 as the 
correct date of the claim giving rise to this matter, and as 
the evidence of record reasonably indicates that the 
veteran's TMJ syndrome has manifested in about the same level 
of severity throughout the period on appeal, the Board 
believes that an effective date earlier than November 19, 
2002, is warranted for the 30 percent disability rating for 
TMJ syndrome.  The Board finds that an effective date of 
December 13, 1999, is warranted in this case.  


ORDER

An effective date of December 13, 1999, is warranted for the 
30 percent disability rating for TMJ syndrome.  To this 
extent, the appeal is granted subject to applicable laws and 
regulations governing payment of VA monetary benefits.


REMAND

Concerning the issue of entitlement to service connection for 
hypertension, to include as secondary to a service-connected 
anxiety disorder, the Board finds that additional development 
of the evidence is necessary to allow for proper appellate 
review of this matter.  The Board observes that a December 
2004 VA examination report offers a medical opinion to 
address the medical questions in this case, but this medical 
opinion is somewhat cursory and does not clearly address 
significant evidence which may support the veteran's claim.

In particular, the Board notes a March 2003 private medical 
report which raises a complicated medical question pertinent 
to this appeal.  The March 2003 private medical report from 
Parma Community General Hospital shows that the veteran was 
treated for an episode of high blood pressure, and that this 
episode was treated with the anxiety medication Ativan, and 
subsequently "His blood pressure has come down nicely."  
Significantly, the March 2003 private report shows the 
treating physician's impression that "I have a feeling that 
his hypertension was all anxiety-related."

In the Board's view, the evidence of record that the veteran 
may suffer from episodes of escalated blood pressure 
resulting from symptoms of his service-connected anxiety 
disorder raises medical questions regarding whether such 
episodes indicate a permanent aggravation of his chronic 
hypertension pathology.  The Board is not competent to 
resolve such a medical question without competent medical 
evidence which addresses it.  The Board may not draw its own 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Thus, remand of this issue is necessary to develop 
medical evidence which addresses the pertinent medical 
questions raised by the evidence of record.

Concerning the issue of entitlement to service connection for 
tinnitus, to include as secondary to TMJ syndrome, the Board 
finds that there is apparent confusion in the medical 
evidence of record which makes informed appellate review 
impossible without further clarification.  In this regard, 
the Board observes that private medical opinions submitted in 
support of the veteran's claim discuss a possible 
relationship between "tinnitus" and the TMJ pathology, but 
there is some indication that the term "tinnitus" may be 
used in error in one of the most relevant items of evidence.  
Specifically, a February 2007 statement from a private dental 
specialist expressly attributes the veteran's "tinnitus" to 
the veteran's TMJ disorder, but also appears to define 
tinnitus as "joint sounds."  This use of the term 
"tinnitus" expressed by the dental specialist may not 
properly correspond to the pathology of tinnitus as defined 
by audiological specialists; "joint sounds" do not 
correspond to the pathology rated as "tinnitus" for VA 
purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 
(3).  "Joint sounds" may suggest that the dental specialist 
actually intended to refer to "crepitus."  The Board 
believes that a competent clarification of the pertinent 
symptomatology is required as well as a competent discussion 
clearly explaining whether the veteran suffers from any 
properly termed "tinnitus" caused or aggravated by his TMJ 
syndrome.

The Board notes that a December 2004 VA audiological 
examination report addressing this claim is of record.  
However, while this December 2004 report addresses the 
question of whether any current tinnitus was likely caused by 
the veteran's military service, the report fails to address 
whether any current tinnitus is likely caused or aggravated 
by any service-connected disability, including TMJ syndrome.  
Thus, in the Board's view, the record pertaining to this 
issue is not yet adequately developed for appellate review.


Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
new VA examination with a medical doctor 
to evaluate the etiology of any current 
chronic hypertension pathology.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer a response to 
the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran's hypertension is 
proximately due to, caused by, or 
permanently aggravated by his service-
connected anxiety disorder?  Please 
specifically address and discuss the 
March 2003 Parma Community General 
Hospital medical report of record 
indicating that an episode of 
hypertension was thought to be caused 
by anxiety at that time.

b)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's hypertension was manifested 
or otherwise caused during the 
veteran's active duty service.  In 
answering this question, please explain 
the medical rationale for any 
conclusions and discuss any relevant 
service and post-service medical 
records.

c)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's hypertension is proximately 
due to, caused by, or permanently 
aggravated by his TMJ syndrome, right 
face condition with nerve damage, or 
any other service-connected pathology.  
In answering this question, please 
explain the medical rationale for any 
conclusions.

2.  The RO should determine if the VA 
audiologist who authored the December 2004 
VA audiological examination report, 
M.W.E., is available to review the claims 
file and author an addendum to that 
report.  If the same M.W.E. is available, 
he should be furnished the claims file and 
asked to review the file, and amend and 
clarify the previous report.  The examiner 
is asked to author a new addendum 
considering the following questions:

a)  Does the veteran suffer from 
tinnitus?  In answering this question, 
please note and consider the February 
2007 dental report which suggests that 
the veteran's reports of "tinnitus" 
may be "joint noise."

b)  If the veteran is diagnosed with 
tinnitus, is it at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
tinnitus is proximately due to, caused 
by, or aggravated by his TMJ syndrome 
pathology?

c)  In answering item (b) above, the 
examiner is asked to provide a 
discussion of the medical rationale 
behind the answer.  Moreover, the 
examiner is asked to address the 
veteran's pertinent  records in the 
claims-folder as well as the general 
medical literature submitted in support 
of the claim concerning the potential 
relationship between TMJ syndrome and 
tinnitus.  If the input of a different 
specialist is required to properly 
resolve this question, the audiologist 
examiner should so indicate.

d)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's tinnitus was manifested or 
otherwise caused during the veteran's 
active duty service.  In answering this 
question, please explain the medical 
rationale for any conclusions and 
discuss any relevant service and post-
service medical records.

e)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's tinnitus is proximately due 
to, caused by, or permanently 
aggravated by his anxiety disorder, 
right face condition with nerve damage, 
or any other service-connected 
pathology.  In answering this question, 
please explain the medical rationale 
for any conclusions.

3.  If, and only if, the M.W.E. who 
authored the December 2004 VA audiological 
examination report is unavailable to 
provide adequate clarification of his 
previous findings, the veteran should be 
scheduled for a new VA audiological 
examination to evaluate any current 
tinnitus.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail.  After reviewing 
the claims file and examining the veteran, 
the examiner should offer a response to 
the following:

a)  Does the veteran suffer from 
tinnitus?  In answering this question, 
please note and consider the February 
2007 dental report which suggests that 
the veteran's reports of "tinnitus" 
may be "joint noise."

b)  If the veteran is diagnosed with 
tinnitus, is it at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
tinnitus is proximately due to, caused 
by, or aggravated by his TMJ syndrome 
pathology?

c)  In answering item (b) above, the 
examiner is asked to provide a 
discussion of the medical rationale 
behind the answer.  Moreover, the 
examiner is asked to address the 
veteran's pertinent records in the 
claims-folder as well as the general 
medical literature submitted in support 
of the claim concerning the potential 
relationship between TMJ syndrome and 
tinnitus.  If the input of a different 
specialist is required to properly 
resolve this question, the audiologist 
examiner should so indicate.

d)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's tinnitus was manifested or 
otherwise caused during the veteran's 
active duty service.  In answering this 
question, please explain the medical 
rationale for any conclusions and 
discuss any relevant service and post-
service medical records.

e)  Please state whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the 
veteran's tinnitus is proximately due 
to, caused by, or permanently 
aggravated by his anxiety disorder, 
right face condition with nerve damage, 
or any other service-connected 
pathology.  In answering this question, 
please explain the medical rationale 
for any conclusions.

4.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claims on appeal can be granted.  
If any claim remains denied, the veteran 
and his appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


